WELKElt, District .1 udge
(charging juryj. (1) That in contemplation of law every man was sane and capable of contracting until proved otherwise; but (2) that the inquisition of lunacy and the adjudication of insanity in the probate court of Lucas county rebutted this presumption, and prima facie established the insanity of Bernard Quigley and his incapacity to contract until his restoration by the judgment of the same court; and hence an assignment made while the adjudication was still in life, and a guardian still in charge of the lunatic’s affairs, would be void; but (8) that after the judgment of the probate court, finding Quig-ley again sane, and discharging his guardian, he was again in the presumption of the law capable of contracting; and if after that time, while the policy was in the possession of Miss Tuey. he said to her, in substance that he had given the policy to her, and that he then intended her or wanted her to have it, this would be both a ratification of the former gift, and also a gift in pnesenti, and she would be entitled to the proceeds of the policy, and the plaintiff could not recover.